      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 1 of 41




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
REBECCA ROBARE                       )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )          Civil Action No.
                                     )         8:21-CV-536   (FJS/CFH)
                                                ____________________
WILSON APPLIANCE CENTERS, INC. )
and NATHAN WILSON                    )          JURY TRIAL
                                     )          DEMANDED
                  Defendant.         )
                                     )
____________________________________)


                            COMPLAINT AND JURY DEMAND
                                           PARTIES

       1.     The Plaintiff, Rebecca Robare (“Ms. Robare” or the “Plaintiff”), is a 48-year-old

female resident of the state of New York, residing at 32 Cinnamon Ridge, Keeseville, New York

12944. Keeseville, NY is in Clinton County.

       2.     Defendant Wilson Appliance Centers, Inc. (the “Company” and “Wilson’s

Appliance”) is a domestic for-profit corporation doing business in the state of New York. The

Company is incorporated in New York and its principal office is located at 795 RTE #3, Suite

100, Plattsburgh, New York, 12901.

       3.     Defendant Nathan Wilson (“Mr. Wilson”) is an adult male, who upon information

and belief resides in New York. At all relevant times, Mr. Wilson was the President and owner

of Wilson's Appliance. Mr. Wilson is named in both his individual and official capacities.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 2 of 41




                               JURISDICTION AND VENUE

       4.     This court has subject matter jurisdiction under 28 U.S.C. §1331 because Ms.

Robare has brought a claim pursuant to the Americans with Disabilities Act (“ADA”) 42 U.S.C.

§§ 1201 et seq. and the Family and Medical Leave Act (“FMLA”) 29 U.S.C. §2615. The court

may exercise supplemental jurisdiction over Ms. Robare’s state law claims. 28 U.S.C. §1367.

       5.     This court has jurisdiction over Defendant Wilson’s Appliance because Wilson’s

Appliance is a resident of New York. Indeed, Wilson’s Appliance is incorporated in New York

and Wilson’s Appliance’s principal place of business is located in New York. Additionally,

Wilson’s Appliance has engaged in and transacted business in the State of New York, including

by managing and/or operating a business in New York and/or employing Ms. Robare in New

York, and Ms. Robare’s causes of action stem largely from Defendants’ business transactions

within the State of New York. Indeed, Ms. Robare was employed by the Defendants in the State

of New York, was managed and supervised by the Defendants in the State of New York, was

discriminated against and harassed by the Defendants in the State of New York and was

terminated by the Defendants in the State of New York.

       6.     This court has jurisdiction over Mr. Wilson (in both his individual and official

capacity) because, upon information and belief, he is a resident of New York. Additionally, Mr.

Wilson availed himself of New York law by transacting business, including by owning and

managing Wilson’s Appliance while it conducted business in New York, by being employed by

Wilson’s Appliance and/or managing employees in the State of New York. Mr. Wilson served

in a supervisory capacity over Ms. Robare in New York, provided directives and managed Ms.

Robare’s employment in New York, and terminated her employment in the State of New York.
       Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 3 of 41




       7.      This court thus has jurisdiction over the Company and Mr. Wilson (together and

individually the “Defendants”) including, but not limited to, because they purposefully availed

themselves of New York law by operating a business in New York, transacting business in New

York, and employing employees (including, during the times relevant to this Complaint, Ms.

Robare herself) in New York.

       8.      Venue is appropriate in the Northern District of New York because Defendant

Wilson’s Appliance’s principal place of business is located in the Northern District of New York

and the acts or omissions giving rise to the claims in this Complaint occurred in the Northern

District of New York.

       9.      Venue is also appropriate in the Northern District of New York because Ms.

Robare lives in Keeseville, New York, which is located in the Northern District of New York.

Ms. Robare worked for the Company in Plattsburg, New York, which is also located in the

Northern District of New York.

                                  STATEMENT OF FACTS

       10.     On or around July 23, 2018, Ms. Robare was hired by the Company as a Service

Writer based in the Company’s Plattsburg, NY facility.

       11.     At all relevant times, the Company employed 20 or more employees for 20 or

more calendar weeks within the last 12 months.

       12.     As such, at all relevant times, the Company was (and still is) an employer under

Federal and state anti-discrimination laws.

       13.     At all relevant times, the Company employed 50 or more employees during 20 or

more calendar workweeks during the relevant calendar years.
       Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 4 of 41




       14.     Accordingly, upon information and belief, at all relevant times, the Company was

an employer under the Family and Medical Leave Act (“FMLA”).

       15.     Furthermore, at all relevant times, the Company employed 499 or fewer

employees during 20 or more calendar weeks during the current or preceding calendar year.

       16.     Accordingly, at all relevant times, the Company was a covered employer under

the Families First Coronavirus Response Act (“FFCRA”), including the Emergency Paid Sick

Leave provisions contained within the FFCRA.

       17.     At all relevant times, Ms. Robare was a qualified employee with a satisfactory

performance history with the Company.

       18.     Indeed, due to her strong performance and time with the Company, in or around

July 2019, Ms. Robare was promoted to a service manager position.

       19.     Ms. Robare has been diagnosed with bronchial asthma (her “asthma”).

       20.     At the time that Ms. Robare was offered employment with the Company, the

Company and Mr. Wilson were not aware that she suffered from this, or any other, disability.

       21.     Ms. Robare’s asthma is a physical condition which substantially limits one or

more of her major life activities, including, but not limited to, her breathing, exercising, and

ability to recover from illnesses caused by influenza (“flu”) and coronavirus (“COVID-19”).

Ms. Robare’s asthma is a physical condition that also substantially impairs one or more of her

major bodily functions, including, but not limited to, her respiratory system. Accordingly, at all

relevant times, Ms. Robare was (and still is) disabled under federal and New York state law.

       22.     Furthermore, due to her underlying disability, Ms. Robare was (and still is) at a

higher risk for complications and life-threatening outcomes from COVID-19.

       23.     Mr. Wilson constituted Ms. Robare’s manager at the Company.
       Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 5 of 41




       24.     After commencing employment, Ms. Robare disclosed her asthma disability to

Mr. Wilson during conversations in the workplace.

       25.     Mr. Wilson is younger than Ms. Robare and is a non-disabled individual.

       26.     Ms. Robare would bring her asthma inhaler to work and used it occasionally in

public to provide periodic treatment from her asthma related symptoms. Mr. Wilson saw Ms.

Robare use her asthma-related inhaler at work.

       27.     During Ms. Robare’s employment, and after Mr. Wilson learned that Ms. Robare

suffered from asthma, Ms. Robare noticed that Mr. Wilson seemed to hold her (Ms. Robare) to

higher standards than the younger and/or non-disabled employees.

       28.     For example, Mr. Wilson criticized Ms. Robare’s work more than he did that of

another, younger female employee named Amber Smith (“Ms. Smith”).

       29.     Notably, Ms. Smith was in her early 30’s and at least ten years younger than Ms.

Robare. Upon information and belief, Ms. Smith is also a non-disabled individual.

       30.     Indeed, many of the younger and/or male employees would frequently engage in

non-business-related activities during the day (such as using social media on their cellphones or

casually talking with other employees).

       31.     Upon information and belief, Mr. Wilson did not reprimand and/or discipline

these younger and/or male employees in any meaningful manner for this behavior.

       32.     However, Mr. Wilson would speak to Ms. Robare in a demeaning tone of voice

and accused Ms. Robare of not doing work when she was working and snidely asked her if she

had enough work to do.

       33.     Notably, Mr. Wilson did not treat the younger and/or male employees like this.
       Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 6 of 41




       34.     Ms. Robare conveyed protected discrimination concerns to Mr. Wilson about this

disparate treatment, but he brushed aside her concerns.

       35.     Notably, on one occasion, Ms. Robare tilted her computer screens in order to see

the screen better, and Mr. Wilson aggressive slammed the screens apart and demanded that she

keep them separated so he could see what Ms. Robare was doing at all times.

       36.     Notably, Ms. Smith (a younger employee) frequently used her computers for

personal use throughout the day, but Mr. Wilson did not treat her in a similar manner, and would

not tell her to keep her computer screens apart or otherwise visible.

       37.     Throughout Ms. Robare’s employment, numerous male employees also treated

her worse, seemingly due to her age and/or gender.

       38.     For instance, a male technician at the Company, Mark Laduke (“Mr. Laduke”),

was frequently overtly hostile and aggressive with Ms. Robare when he spoke with her.

       39.     Upon information and belief, Mr. Laduke is a non-disabled individual.

       40.     Mr. Laduke seemed to take issue with Ms. Robare due to her age and gender, and

the fact that she (a female employee) was his superior.

       41.     Mr. Laduke’s behavior escalated in mid-2019 and he would shout at Ms. Robare

and direct derogatory terms at her, such as calling her a “bitch” on numerous occasions.

       42.     Notably, Ms. Robare had no authority over Mr. Laduke. Thus, Ms. Robare did

not have the authority to discipline Mr. Laduke, as disciplinary actions had to be implemented by

Mr. Wilson.

       43.     Notably, Mr. Laduke did not speak to the male employees like that, nor did he

refer to the male employees as “bitches” or using other demeaning gender-related epithets.
          Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 7 of 41




          44.   Mr. Laduke would further make disparaging comments to Ms. Robare and spoke

to her in a degrading tone of voice, which seemed motivated by Mr. Laduke’s gender-related

biases.

          45.   Indeed, it was clear that Mr. Laduke’s behavior was discriminatory in nature due

to the fact that Ms. Robare is a woman. Furthermore, it was in keeping with a broader culture at

the Company in which male employees were allowed to demean female employees with

impunity.

          46.   Ms. Robare contacted Mr. Wilson on several occasions and raised protected

concerns about Mr. Laduke’s behavior. Indeed, Ms. Robare clearly conveyed the fact that she

was being subjected to harassing gender-related language (including being called a “bitch”).

          47.   Ms. Robare also conveyed protected concerns to Mr. Wilson about the fact that he

did not seem to take her gender-related harassment concerns seriously.

          48.   Shockingly, after Ms. Robare raised protected gender-related harassment concerns

to Mr. Wilson, he brushed off her concerns and did not discipline Mr. Laduke in any meaningful

manner for his discriminatory and harassing behavior.

          49.   Furthermore, Ms. Robare did not have, nor was she given, any authority to

discipline Mr. Laduke herself.

          50.   Instead, Mr. Wilson told Ms. Robare to be more “understanding” towards Mr.

Laduke.

          51.   Notably, Mr. Laduke continued to call Ms. Robare a “bitch” and demean her by

constantly criticizing her in a disrespectful tone that appeared to clearly be motivated by gender-

related bias throughout her employment.
       Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 8 of 41




       52.     Around that time, in or around mid-2019, the Company also hired on a new

female service writer, Miya Wickramasinghe (“Ms. Wickramasinghe”).

       53.     Ms. Wickramasinghe is at least two decades younger than Ms. Robare and non-

disabled.

       54.     In or around March 2020, the COVID-19 pandemic had become widespread,

particularly in the New York State area.

       55.     Around this same time, Ms. Robare raised concerns to Mr. Wilson about the fact

that her asthma disability caused her to be more susceptible to the coronavirus as well as to life

threatening symptoms if she became exposed. Ms. Robare sought to discuss measures that could

be taken to minimize risk in light of her disability.

       56.     Mr. Wilson seemed annoyed by Ms. Robare’s statement, and curtly informed Ms.

Robare to wash her hands more. Otherwise, Mr. Wilson declined to engage in any interactive

dialogue with Ms. Robare related to potential accommodations and did not undertake any

measures to reduce Ms. Robare’s risk of exposure to the Coronavirus at work.

       57.     On or around March 26, 2020, while at work, Ms. Robare began to experience

symptoms of body aches, trouble breathing, and a fever. Indeed, Ms. Robare was presenting

with symptoms typically associated with COVID-19.

       58.     Ms. Robare contacted Mr. Wilson and informed him of the fact that she was

experiencing potential COVID-19 symptoms. She further mentioned that she was having trouble

breathing and that it was likely due to her asthma.

       59.     Ms. Robare requested the reasonable disability-related accommodation of a

medical leave to seek medical care due to her symptoms.
       Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 9 of 41




       60.     Mr. Wilson seemingly approved Ms. Robare’s reasonable accommodation

request.

       61.     Ms. Robare’s request for a disability-related reasonable accommodation also

functioned as a request for qualifying FMLA leave.

       62.     The symptoms that Ms. Robare was experiencing, which were likely a result of her

diagnosed disability and/or her disability’s interaction with potential COVID-19, constituted a

serious medical condition causing periods of incapacity and required continuing treatment, and

thus served as a legitimate basis for protected leave for FMLA purposes.

       63.     Notably, by this time (March 2020), Ms. Robare had been an employee for more

than 12 months and had worked in excess of 1250 hours during the preceding 12-month period.

       64.     Furthermore, at all relevant times, the Company employed 50 or more employees

within a 75-mile radius of where she worked in Plattsburgh, New York.

       65.     As such, Ms. Robare was an eligible employee for FMLA leave.

       66.     Around this same time, Ms. Robare contacted her medical provider in order to

obtain medical treatment due to her ongoing symptoms.

       67.     At this time, COVID-19 tests were in short supply and often subject to significant

delays in reporting results. Ms. Robare’s medical provider instructed that her symptoms were

consistent with having COVID-19 and indicated that she should operate on the understanding

that she was indeed infected with COVID-19. Based on her symptoms and her underlying

disability, Ms. Robare’s provider instructed that she should self-quarantine in keeping with

government-issued COVID-19 protective measures and continue to remain out of work for

approximately 2 weeks.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 10 of 41




       68.     Shortly after the appointment with her doctor, Ms. Robare contacted Mr. Wilson

and explained that her medical provider had told her to self-quarantine for 2 weeks in keeping

with government guidance following her exhibiting of COVID-19 symptoms. Accordingly, she

requested the reasonable disability-related accommodation of taking leave to obtain treatment

and based on her provider’s order that she self-quarantine for 2 weeks (until April 13, 2020)

while she recovered.

       69.     Ms. Robare further provided the Company with medical documentation from her

provider.

       70.     This disability-related accommodation request further qualified as a request for

leave protected under the FMLA.

       71.     Mr. Wilson seemingly approved her request.

       72.     In or around the week of April 6, 2020, Ms. Robare was still experiencing

symptoms related to COVID-19 and/or her disability. Indeed, she was experiencing a severe

cough, which was likely related to both her illness and her asthma disability, including the

interaction whereby her asthma disability exacerbated other illness symptoms.

       73.     Ms. Robare attended an appointment with her medical provider and, based on her

ongoing symptoms (and disability-related weakened immune system), her provider

recommended that she continue to remain out of work for a further short medical leave and

continue to quarantine in keeping with Government guidance.

       74.     Indeed, based on her medical provider’s recommendation, Ms. Robare contacted

the Company and noted that she was still suffering symptoms consistent with COVID-19, which

appeared to be exacerbated by her asthma disability. She noted that her provider had instructed

that she continue to quarantine in keeping with government guidance while she recovered.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 11 of 41




       75.     Accordingly, Ms. Robare requested the reasonable disability-related

accommodation of taking further leave.

       76.     Notably, this request was not an undue burden on the Company, as she gave the

Company advanced notice of her request.

       77.     The ongoing symptoms that Ms. Robare was experiencing, which were likely a

result of the illness causing her COVID-19-like symptoms, and/or her asthma disability’s

interaction with this COVID-like illness, constituted a serious medical condition causing periods

of incapacity and continuing treatment and served as a legitimate basis for protected leave for

FMLA.

       78.     Furthermore, Ms. Robare’s symptoms (related to COVID-19 and/or her disability)

and the instruction to self-quarantine from her health care provider, constituted a legitimate basis

for leave under the FFCRA, which had come into effect by this time. Indeed, Ms. Robare was

unable to work, remotely or otherwise, due to her symptoms.

       79.     Indeed, Ms. Robare’s medical provider instructed Ms. Robare to self-quarantine

because the symptoms she was experiencing at the time were consistent with COVID-19, and

thus the provider instructed that she should behave consistent with having COVID-19. Due to

her weakened immune system (as well as testing bottlenecks), Ms. Robare’s provider instructed

Ms. Robare to avoid crowded areas such as hospitals and COVID-19 testing sites and to self-

quarantine instead based on a potential diagnosis of suspected COVID-19, which was consistent

with the medical recommendations from the state and federal health authorities.

       80.     As such, Ms. Robare was an eligible employee for leave protected under the

FFCRA, as well as the FMLA.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 12 of 41




       81.     Because Ms. Robare herself was incapacitated and complying with self-

quarantine, Ms. Robare’s husband, Timothy Robare (“Mr. Robare”), provided the Company with

the medical paperwork on her behalf and Mr. Wilson indicated to Mr. Robare that Ms. Robare’s

disability-related request for leave based on her COVID-symptoms and exacerbated asthma

disability was granted.

       82.     Although she experienced a number of seeming “long-haul symptoms,” after

period of leave, Ms. Robare was eventually able to return to work.

       83.     On or around May 11, 2020, Ms. Robare returned to work as scheduled.

       84.     On or around June 22, 2020, Ms. Robare experienced a severe flare up of

gastrointestinal symptoms, including symptoms of nausea and vomiting, which were symptoms

of a condition that Ms. Robare had in the past (her “gastroesophageal reflux disease”), and

diarrhea (collectively, Ms. Robare’s “gastrointestinal disability”).

       85.     Indeed, Ms. Robare was also later diagnosed with a stomach ulcer.

       86.     Ms. Robare also experienced a severe flare up of cardiac symptoms, including,

but not limited to, symptoms of diaphoresis (severe perspiration) and essential hypertension

(collectively, Ms. Robare’s “cardiac disability”).

       87.     Notably, Ms. Robare’s chronic gastrointestinal symptoms (in part due to her

gastroesophageal reflux disease (and related symptoms) and stomach ulcer conditions) were

individually and collectively physical conditions which substantially limited one or more of Ms.

Robare’s major life activities, including, but not limited to, her ability to eat and digest food.

Ms. Robare’s chronic gastrointestinal symptoms and stomach ulcer were also conditions which

substantially limited one or more of her major bodily functions, including, but not limited to, her

gastrointestinal function.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 13 of 41




       88.     Ms. Robare’s chronic cardiac symptoms were individual and collectively a

condition(s) which substantially limited one or more of Ms. Robare’s major life activities,

including, but not limited to, her ability to breathe, regulate her body temperature, and maintain

her energy levels. Ms. Robare’s cardiac symptoms also were also conditions which substantially

impaired limited one or more of her major bodily functions, including, but not limited to, her

circulatory and respiratory systems.

       89.     Accordingly, at all relevant times Ms. Robare was (and still is) further disabled

under federal and New York state law.

       90.     Furthermore, the Company regarded Ms. Robare as disabled.

       91.     The symptoms that Ms. Robare was experiencing also constituted a serious

medical condition(s) causing periods of incapacity and continuing treatment and served as a

legitimate basis for protected leave for FMLA purposes.

       92.     On or around June 22, 2020, Ms. Robare contacted Mr. Wilson and described a

flare up of her disabilities-related symptoms she was experiencing (including hypertension, a

related symptom of her cardiac disability, and nausea and vomiting-related symptoms of her

gastrointestinal disability), noted that she had been experiencing such symptoms on a chronic

basis, and requested the reasonable disability-related accommodation of time off to obtain

medical care and/or recuperate.

       93.     In the Company’s Position Statement, the Company admitted that Ms. Robare

disclosed that she was experiencing disability-related symptoms (i.e., headache, nausea,

vomiting, and high blood pressure).

       94.     Notably, this disability-related accommodation request further qualified as a

request for leave protected under the FMLA.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 14 of 41




       95.     Mr. Wilson seemingly granted Ms. Robare’s request.

       96.     On or around June 25, 2020, due to the severity of Ms. Robare’s symptoms, she

sought medical care and attended an emergency appointment with her primary care physician.

       97.     Ms. Robare’s doctor further recommended that she take a short medical leave

(approximately 2 weeks) in order to undergo further testing related to her condition. Indeed, her

provider recommended that she attend a follow up appointment with a specialist.

       98.     Around this same time, Ms. Robare was also prescribed with medication in order

to mitigate some of the severe symptoms that she was experiencing.

       99.     On or around June 30, 2020, Ms. Robare contacted Mr. Wilson by text message

and disclosed to him the fact that she had been receiving medical care due to her disability-

related symptoms. Ms. Robare further described the fact that she was experiencing significant

problems related to her blood pressure and/or her heart, including her “fever of 100.1 and blood

pressure of 148/109” and that she “[s]aw [her] dr last night [who] put her on additional blood

pressure meds [but that Ms. Robare was] possibly going to er [that day] if [they] cant get blood

pressure down.”

       100.    Ms. Robare requested the reasonable disability-related accommodation of a short

extension of her medical leave based on her doctor’s recommendation and in order to receive

further medical care. Indeed, this request further qualified as a request for further leave

protected under the FMLA.

       101.    Mr. Wilson seemingly granted Ms. Robare’s request.

       102.    On or around July 1, 2020, Ms. Robare again contacted Mr. Wilson and informed

him that the medication she was taking due to her blood pressure was causing very serious side

effects and/or that she was still experiencing very severe symptoms related to her heart.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 15 of 41




       103.    On or around July 2, 2020, Ms. Robare’s doctor diagnosed her with hypertensive

crisis due her severely elevated pulse and blood pressure. Ms. Robare’s doctor further

recommended that she remain out of work for an additional period of time due to the symptoms

that she was experiencing due to her new mediation.

       104.    Indeed, Ms. Robare’s provider gave her a note indicating that she needed a short

extension of her disability-related leave in order to adjust to the medication that she had been

prescribed.

       105.    Shortly thereafter, Ms. Robare contacted Mr. Wilson by text message and

disclosed the fact that she had been diagnosed with “hypertensive crisis” related to her

underlying cardiac disability. Ms. Robare further requested the reasonable disability-related

accommodation of medical leave due to her disability and/or the symptoms she was experiencing

related to her disability-related medication.

       106.    This request further qualified as a request for leave protected under the FMLA.

       107.    Importantly, at this time, Ms. Robare had not exceeded the 12 weeks of leave

allotted under the FMLA and was within the 12-week period.

       108.    Furthermore, Ms. Robare’s FMLA leave was occurring both before, during, and

after her FFCRA leave.

       109.    Notably, this request was not an undue burden on the Company.

       110.    Mr. Wilson seemingly granted Ms. Robare’s request.

       111.    On or around July 7, 2020, Ms. Robare contacted Mr. Wilson to keep him

apprised of her condition and to let him know that she was waiting on test results.

       112.    On or around July 9, 2020, Ms. Robare received the results, which indicated that

the flare up of her symptoms was related to her liver. Ms. Robare contacted Mr. Wilson by text
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 16 of 41




message and informed him that she “[f]ound out yesterday that something is wrong with [her]

liver.” She also told Mr. Wilson that her medical team was “setting up an appt asap with a GI

specialist so [she] can get extensive tests done.”

       113.    Ms. Robare further requested the reasonable disability-related accommodation of

taking further disability-related leave until on or around July 20, 2020, based on her doctor’s

recommendation and in order to receive further medical care.

       114.    Indeed, this request further qualified as a request for leave protected under the

FMLA.

       115.    Notably, by that time, Ms. Robare had not exceeded the 12 weeks of leave

allotted under the FMLA and was within the 12-week period.

       116.    Furthermore, Ms. Robare’s FMLA leave was occurring both before, during, and

after her FFCRA leave.

       117.    Mr. Wilson did not respond to Ms. Robare’s request, and so Mr. Wilson further

contacted Robert Miller (“Mr. Miller”), an administrator in Company’s payroll department, and

informed Mr. Miller of her disability-related accommodation request of leave until July 20, 2020,

(which further qualified as FMLA protected leave).

       118.    Mr. Miller confirmed Ms. Robare’s return to work date would be July 20, 2020.

       119.    On or around July 20, 2020, Ms. Robare returned to work as scheduled. At the

time Ms. Robare returned to work, she was still within the 12-week period of leave protected

under the FMLA and thus her leave remained protected under the FMLA through her July 20,

2020 attempt to return to work.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 17 of 41




           120.   Shortly after arriving to work, and before being restored to her position, Ms.

Robare met with Mr. Wilson who curtly told Ms. Robare that the Company no longer had a job

for her.

           121.   Mr. Wilson told Ms. Robare that she had been out too long.

           122.   It was clear that Mr. Wilson was terminating Ms. Robare due to her disabilities

and/or requests and utilization of reasonable accommodations (i.e., disability-related leave).

           123.   It was further clear that Ms. Robare’s reasonable accommodation requests, which

were seemingly granted at the time, were now retroactively denied.

           124.   Mr. Wilson also told Ms. Robare that he hired someone two weeks prior to

replace Ms. Robare, while she was still out on disability-related leave (which was also protected

FMLA leave).

           125.   Notably, the individual who replaced Ms. Robare was a much younger individual,

who was in her early 20s and non-disabled.

           126.   As such, Ms. Robare was involuntarily terminated on or around July 20, 2020.

           127.   On or around October 28. 2020, Ms. Robare timely filed a Charge of

Discrimination (the “Charge”) with the New York State Division of Human Rights

(“NYSDHR”) (Charge No. 10210098) and the United States Equal Employment Opportunity

Commission (“EEOC”) (Charge No. 16GC100476).

           128.   On or around March 8, 2021, Ms. Robare requested an administrative

convenience dismissal.

           129.   On or around March 24, 2021, the NYSDHR released its jurisdiction through an

administrative convenience dismissal.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 18 of 41




          130.   Ms. Robare notified the EEOC of her intent to file a complaint in court and,

accordingly, requested that the EEOC provide a right to sue letter and permit Ms. Robare to file

in court.

          131.   The EEOC issued a Right to Sue on or around April 14, 2021.

          132.   This Complaint is timely filed in compliance with the timeframes of relevant laws

and requirements.

                                              COUNT I

(Disability Discrimination and Failure to Accommodate in Violation of the New York State
                Human Rights Law, Executive Law Article 15, Section 296)

                                   Ms. Robare v. all Defendants

          133.   Ms. Robare incorporates all paragraphs above and below as if set forth fully

herein.

          134.   At all relevant times, the Company employed four or more persons.

          135.   The Company is an employer under the definition of Executive Law Article 15

(“NYSHRL”).

          136.   Ms. Robare suffers (and at all relevant times suffered) from disabilities, including,

bronchial asthma, gastrointestinal and cardiac symptoms (including, but not limited to, nausea

and vomiting, gastroesophageal reflux disease, diaphoresis (severe perspiration), hypertension,

diarrhea, and hypertensive crisis). Each of these disabilities, both individually and collectively,

are impairments that substantially limit one or more of her major life activities, including, but not

limited to, Ms. Robare’s breathing, exercising, ability to recover from illnesses such as the flu

and COVID-19, eating, digesting food, and ability to regulate her body temperature. They

further substantially impair her bodily functions, including, but not limited to, her automatic
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 19 of 41




nervous system, circulatory, gastrointestinal, and respiratory functions. Accordingly, Ms.

Robare is (and at all relevant times was) disabled under the NYSHRL.

       137.    At all relevant times, Ms. Robare was a qualified employee and was capable of

performing the essential functions of her job with or without one or more reasonable

accommodations.

       138.    Ms. Robare disclosed her disabilities to the Defendants, and/or the Defendants

were aware of Ms. Robare’s disabilities, and/or the Defendants regarded Ms. Robare as disabled.

       139.    Ms. Robare requested and/or utilized disability-related reasonable

accommodations that would have assisted her in performing the essential functions of her job.

These requested reasonable accommodations included, but were not limited to, time off from

work for treatment and recovery related to her disabilities, as well as protective measures to

maximize her safety in light of her distinctive disability symptoms and her resulting vulnerability

to the COVID-19 pandemic.

       140.    The disability-related accommodations requested by Ms. Robare did not pose an

undue burden on the Defendants.

       141.    The Defendants failed to engage in an interactive dialogue related to one or more

of these disability-related accommodation requests.

       142.    The Defendants unlawfully denied one or more of Ms. Robare’s disability-related

accommodation requests, including, but not limited to, refusing to undertake protective measures

in light of the COVID-19 pandemic and constructively denying her request for disability-related

leave by terminating her employment shortly after Ms. Robare attempted to return to work from

disability-related leave.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 20 of 41




      143.     The Defendants likewise failed to explore alternative accommodations by failing

to engage in an interactive dialogue with Ms. Robare related to her disabilities and

accommodation requests.

       144.    The Defendants discriminated against Ms. Robare due to her disabilities by

subjecting Ms. Robare to adverse actions, including, but not limited to, subjecting Ms. Robare to

a harassing and otherwise hostile work environment, discriminatorily criticizing her and/or

holding her to higher standards than her non-disabled and/or younger coworkers, denying one or

more of her disability-related reasonable accommodation requests, and/or terminating Ms.

Robare’s employment.

       145.    Non-disabled employees of the Company were treated more favorably than Ms.

Robare including through not being improperly harassed and/or not being terminated.

       146.    Upon information and belief, the Company replaced Ms. Robare with a lesser or

similarly qualified, non-disabled employee.

       147.    Mr. Wilson discharged, expelled, barred, and/or discriminated against Ms. Robare

in her compensation, conditions, and/or privileges of employment based on rights afforded to

Ms. Robare under the NYSHRL.

       148.    Mr. Wilson aided, abetted, incited, coerced, and/or compelled the Company’s

discriminatory conduct, including, but not limited to, by providing or attempting to provide

assistance to individuals participating in conduct forbidden under the NYSHRL.

       149.    The Defendants’ actions were willful, wanton, reckless, and/or involved a

conscious disregard of the rights of Ms. Robare and/or conduct so reckless to amount to such

disregard.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 21 of 41




          150.   As a direct and proximate result of the Defendants’ violations of the NYSHRL,

Ms. Robare has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, other monetary harms, reduced earning capacity, pain and suffering,

loss of enjoyment of life, and emotional damages.

          151.   Ms. Robare seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including back pay and front pay), lost benefits, reduced

earning capacity, other financial damages, uncapped compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses), punitive damages, injury to reputation,

interest, attorneys’ fees, and costs.

                                             COUNT II

(Disability Discrimination and Failure to Accommodate in Violation of the Americans with
                        Disabilities Act, 42 U.S.C. §§12101, et seq.)

                                   Ms. Robare v. The Company

          152.   Ms. Robare incorporates all paragraphs above and below as if set forth fully

herein.

          153.   During all relevant times, the Company was an employer under the Americans

with Disabilities Act, 42 U.S.C. §§12101, et. seq. (hereinafter the “ADA”), because it employed

more than 15 persons for 20 or more calendar weeks within the previous 12-month period.

          154.   At all relevant times, Ms. Robare was a qualified employee and was capable of

performing the essential functions of her job with or without one or more reasonable

accommodations.

          155.   Ms. Robare suffers (and at all relevant times suffered) from disabilities, including,

bronchial asthma, gastrointestinal and cardiac symptoms (including, but not limited to, nausea
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 22 of 41




and vomiting, gastroesophageal reflux disease, diaphoresis (severe perspiration), hypertension,

diarrhea, and hypertensive crisis). Each of these disabilities, both individually and collectively,

are impairments that substantially limit one or more of her major life activities, including, but not

limited to, Ms. Robare’s breathing, exercising, ability to recover from illnesses such as the flu

and Covid-19, eating, digesting food, and ability to regulate her body temperature. They further

substantially impair her bodily functions, including, but not limited to, her automatic nervous

system, circulatory, gastrointestinal, and respiratory functions. Accordingly, Ms. Robare is (and

at all relevant times was) disabled under the ADA.

       156.    Ms. Robare disclosed her disabilities to the Company, and/or the Company was

aware of Ms. Robare’s disabilities, and/or the Company regarded Ms. Robare as disabled.

       157.    Ms. Robare requested and/or utilized disability-related reasonable

accommodations that would have assisted her in performing the essential functions of her job.

These requested reasonable accommodations included, but were not limited to, time off from

work for treatment and recovery related to her disabilities, as well as protective measures to

maximize her safety in light of the COVID-19 pandemic.

       158.    The disability-related accommodations requested by Ms. Robare did not pose an

undue burden on the Company.

       159.    The Company failed to engage in an interactive dialogue related to one or more of

these disability-related accommodation requests.

       160.    The Company unlawfully denied one or more of Ms. Robare’s disability-related

accommodation requests, including, but not limited to, refusing to undertake protective measures

in light of the COVID-19 pandemic and constructively denying her request for disability-related
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 23 of 41




leave by terminating her employment shortly after Ms. Robare attempted to return to work from

disability-related leave.

       161.    The Company discriminated against Ms. Robare due to her disabilities by

subjecting Ms. Robare to adverse actions, including, but not limited to, subjecting Ms. Robare to

a harassing and otherwise hostile work environment, discriminatorily criticizing her and/or

holding her to higher standards than her non-disabled and/or younger coworkers, denying one or

more of her disability-related reasonable accommodation requests, and/or terminating Ms.

Robare’s employment.

       162.    Non-disabled employees of the Company were treated more favorably than Ms.

Robare including through not being improperly harassed, not subjected to a hostile work

environment and/or not being terminated.

       163.    Upon information and belief, the Company replaced Ms. Robare with a lesser or

similarly qualified, non-disabled employee.

       164.    The Company acted with malice and/or with reckless indifference to the federally

protected rights of Ms. Robare.

       165.    As a direct and proximate result of the Company’s violation of the ADA, Ms.

Robare has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, other monetary harms, loss of earning capacity, pain and suffering,

loss of enjoyment of life, and emotional damages.

       166.    Ms. Robare seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, compensatory damages (including, but not limited to, future pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 24 of 41




other nonpecuniary losses), injury to reputation, diminished earning capacity, punitive damages,

interest, attorneys’ fees, and costs.

                                             Count III

     (Discrimination Based on Age in Violation of New York State Human Rights Law,
                          Executive Law Article 15, Section 296

                                   Ms. Robare v. All Defendants

          167.   Ms. Robare incorporates all paragraphs above and below as if set forth fully

herein.

          168.   At all relevant times, the Company employed four or more persons.

          169.   The Company is an employer under the definition of Executive Law Article 15

(“NYSHRL”).

          170.   The Company, by and through its agents, harassed and discriminated against Ms.

Robare with respect to her compensation, terms, conditions, or privileges of employment,

because of Ms. Robare’s age (born in 1972).

          171.   More specifically, the Company subjected Ms. Robare to adverse actions because

of her age, including, but not limited to, a hostile and harassing workplace, denial of one or more

of her disability-related reasonable accommodation requests, discriminatorily criticizing her

and/or holding her to higher standards than her non-disabled and/or younger coworkers, and/or

the termination of Ms. Robare’s employment, because Ms. Robare was over 40 years old and/or

because the Plaintiff was an older woman or an older disabled person (“age plus”

discrimination).

          172.   Mr. Wilson was involved in the decision to undertake adverse actions against Ms.

Robare, including the decision to terminate Ms. Robare.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 25 of 41




       173.    Mr. Wilson discharged, expelled, barred, and/or discriminated against Mr. Wilson

in her compensation, conditions, and/or privileges of employment based on rights afforded to

Ms. Robare under the NYSHRL.

       174.    Mr. Wilson aided, abetted, incited, coerced, and/or compelled the Company’s

discriminatory conduct, including, but not limited to, by providing or attempting to provide

assistance to individuals participating in conduct forbidden under the NYSHRL.

       175.    The Company’s actions against Ms. Robare were wanton, willful and malicious.

The Company acted willfully and/or with reckless disregard to the state protected rights of Ms.

Robare.

       176.    As a direct and proximate result of the Defendants’ violations of the NYSHRL,

Ms. Robare has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, other monetary damages, reduced earning capacity, pain and

suffering, loss of enjoyment of life, and emotional damages.

       177.    Ms. Robare seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay),

damages for diminished earning capacity and injury to reputation, other monetary damages,

emotional distress damages, additional compensatory damages (including, but not limited to,

future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other nonpecuniary losses), punitive damages, attorneys’ fees, interest,

and costs.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 26 of 41




                                            COUNT IV

(Age Discrimination in Violation of the Age Discrimination in Employment Act, 29 U.S.C.
                                      §§ 621 et seq.)

                                   Ms. Robare v. the Company

          178.   Ms. Robare incorporates all paragraphs above and below as if set forth fully

herein.

          179.   At all relevant times, Ms. Robare was over 40 years old (born in 1972).

          180.   During all relevant times, the Company was an employer under the Age

Discrimination in Employment Act, 29 U.S.C. §§621 et. seq. (hereinafter the “ADEA”) because

it employed more than 20 persons for 20 or more calendar weeks within the previous 12-month

period.

          181.   The Company, by and through its agents, harassed and discriminated against Ms.

Robare with respect to her compensation, terms, privileges, and/or conditions of employment

because of Ms. Robare’s age (currently 48).

          182.   More specifically, the Company subjected Ms. Robare to adverse actions because

of her age, including, but not limited to, a hostile and harassing workplace, denial of one or more

of her disability-related reasonable accommodation requests, discriminatorily criticizing her

and/or holding her to higher standards than her non-disabled and/or younger coworkers, and/or

the termination of Ms. Robare’s employment, because Ms. Robare was over 40 years old and/or

because the Plaintiff was an older woman (“age plus” discrimination).

          183.   The Company willfully violated the ADEA because the Company knew or should

have known its conduct was prohibited by Federal law and/or the Company acted with malice

and/or reckless indifference to the federally protected rights of Ms. Robare.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 27 of 41




          184.   As a direct and proximate result of the Defendant’s violation of the ADEA, Ms.

Robare has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, other monetary harms, reduced earning capacity, pain and suffering,

loss of enjoyment of life, and emotional damages.

          185.   Ms. Robare seeks all damages to which she is entitled, including, but not limited

to lost compensation and benefits (including, but not limited to, back pay and front pay),

damages for diminished earning capacity and injury to reputation, other monetary damages,

compensatory damages (including, but not limited to, future pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary

losses), liquidated damages, interest, attorney’s fees, and costs.

                                             COUNT V

 (Sex Discrimination and Harassment in Violation of Title VII, 42 U.S.C. §§2000e, et. seq.)

                                   Ms. Robare v. the Company

          186.   Ms. Robare incorporates all paragraphs above and below as if set forth fully

herein.

          187.   During all relevant times, the Company was an employer under Title VII, 42

U.S.C. §§2000e, et. seq. (hereinafter “Title VII”) because it employed more than 15 persons for

20 or more calendar weeks within the previous 12-month period.

          188.   The Company, by and through its agents (including, but not limited to, Mr.

Wilson and Mr. Laduke), sexually harassed, otherwise harassed, and discriminated against Ms.

Robare with respect to her compensation, terms, and/or the conditions or privileges of her

employment because of Ms. Robare’s sex.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 28 of 41




       189.    Indeed, Ms. Robare was subjected to continuous related instances of

discrimination, sexual harassment, harassment, and/or retaliation that culminated in her

termination and these unlawful actions were permitted by the Company to continue unremedied

for so long as to amount to an ongoing discriminatory policy or practice.

       190.    More specifically, the Company subjected Ms. Robare to adverse actions,

including, but not limited to, a hostile, harassing, and sexually harassing workplace,

discriminatorily criticizing her and/or holding her to higher standards than male employees,

refusing to provide Ms. Robare with an adequate investigation into her protected concerns,

denying one or more of her disability-related reasonable accommodation requests, and/or the

terminating Ms. Robare’s employment because she was a woman and/or because she was a

woman who refused to accept, engage in, or reciprocate sexual harassment and/or refused to

accept a sexually harassing and hostile work environment.

       191.    As a direct and proximate result of the Company’s violations of Title VII, Ms.

Robare has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, loss of earning capacity, other monetary harms, pain and suffering,

loss of enjoyment of life, and emotional damages.

       192.    The Company acted with malice and/or with reckless indifference to the federally

protected rights of Ms. Robare.

       193.    Ms. Robare seeks all damages to which she is entitled, including, but not limited

to lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, diminished earning capacity, compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 29 of 41




loss of enjoyment of life, and other nonpecuniary losses), punitive damages, interest, attorney’s

fees, and costs.

                                            COUNT VI

 (Sex Discrimination and Harassment in Violation of New York State Human Rights Law,
                         Executive Law Article 15, Section 296

                                   Ms. Robare v. all Defendants

          194.   Ms. Robare incorporates all paragraphs above and below as if set forth fully

herein.

          195.   At all relevant times, the Company employed four or more persons.

          196.   The Company is an employer under the definition of Executive Law Article 15

(“NYSHRL”).

          197.   The Company, by and through its agents, including, but not limited to, Mr.

Wilson and Mr. Laduke, sexually harassed, otherwise harassed, and discriminated against Ms.

Robare with respect to her compensation, terms, conditions, and/or privileges of employment,

because of Ms. Robare’s sex.

          198.   Indeed, Ms. Robare was subjected to continuous related instances of

discrimination, sexual harassment, harassment, and/or retaliation that culminated in her

termination and these unlawful actions were permitted by the Company to continue unremedied

for so long as to amount to an ongoing discriminatory policy or practice.

          199.   More specifically, the Company subjected Ms. Robare to adverse actions,

including, but not limited to, a hostile, harassing, and sexually harassing workplace,

discriminatorily criticizing her and/or holding her to higher standards than male employees,

refusing to provide Ms. Robare with an adequate investigation into her protected concerns,

denying one or more of her disability-related reasonable accommodation requests, and/or the
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 30 of 41




terminating Ms. Robare’s employment because she was a woman and/or because she was a

woman who refused to accept, engage in, or reciprocate sexual harassment and/or refused to

accept a sexually harassing and hostile work environment.

       200.    Mr. Wilson was involved in the decision to undertake adverse actions against Ms.

Robare, including the decision to terminate Ms. Robare.

       201.    Mr. Wilson discharged, expelled, barred, and/or discriminated against Mr. Wilson

in her compensation, conditions, and/or privileges of employment based on rights afforded to

Ms. Robare under the NYSHRL.

       202.    Mr. Wilson aided, abetted, incited, coerced, and/or compelled the Company’s

discriminatory conduct, including, but not limited to, by providing or attempting to provide

assistance to individuals participating in conduct forbidden under the NYSHRL.

       203.    The Company’s actions were willful, wanton, reckless, and/or involved a

conscious disregard of the rights of Ms. Robare and/or conduct so reckless to amount to such

disregard.

       204.    As a direct and proximate result of the Defendants’ violations of the NYSHRL,

Ms. Robare has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, reduced earning capacity, other monetary harms, pain and suffering,

loss of enjoyment of life, and emotional damages.

       205.    Ms. Robare seeks all damages to which she is entitled, including, but not limited

to lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, emotional distress damages, other compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 31 of 41




loss of enjoyment of life, and other nonpecuniary losses), punitive damages, injury to reputation,

diminished earning capacity, interest, attorney’s fees, and costs.

                                            COUNT VII

 (Interference with, and Retaliation for Exercising, Rights under the Family and Medical
                               Leave Act – 29 U.S.C. §2615)

                                  Ms. Robare v. All Defendants

          206.   Ms. Robare incorporates all paragraphs above and below as if set forth fully

herein.

          207.   During all relevant times, the Company was engaged in an industry affecting

commerce and, upon information and belief, employed 50 or more employees for 20 or more

calendar work weeks in each current and/or preceding calendar year.

          208.   As such, at all relevant times, the Company was an employer under the FMLA.

          209.   At all relevant times, upon information and belief, the Company employed 50 or

more employees within 75 miles of Ms. Robare’s worksite at 795 NY-3, Plattsburgh, NY 12901.

          210.   At all relevant times (from July 2019 onward), Ms. Robare had worked for the

Company for 12 or more months and had worked in excess of 1,250 hours within the past 12-

month period.

          211.   As such, from July 2019 onward, Ms. Robare was an eligible employee under the

FMLA.

          212.   Ms. Robare suffered from one or more serious health conditions, including, but

not limited to, her COVID-19 symptoms, bronchial asthma, gastrointestinal, and cardiac

symptoms.

          213.   Ms. Robare was entitled to FMLA leave.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 32 of 41




       214.    Ms. Robare sought to exercise her rights under the FMLA, including by

requesting and utilizing one or more protected leaves under the FMLA.

       215.    Specifically, Ms. Robare requested continuous leave totaling approximately 10 to

11 weeks from in or around March 26, 2020 to on or around May 11, 2020, and again from June

22, 2020 to July 20, 2020.

       216.    Ms. Robare timely notified Defendants that she would need FMLA leave.

       217.    Defendants interfered with, restrained, and/or denied the exercise of, or the

attempted exercise of, Ms. Robare’s rights under the FMLA by replacing her while she was still

out on a protected leave (thereby retroactively denying her request for leave) and failing to

reinstate her to her same or equivalent position when she attempted to return from leave.

       218.    Defendants, including by and through their agents, retaliated and/or discriminated

against Ms. Robare for requesting and/or utilizing FMLA leave by subjecting Ms. Robare to

adverse actions, including, but not limited to, subjecting Ms. Robare to a harassing and otherwise

hostile work environment, by refusing to reinstate Ms. Robare to her prior position at the end of

her FMLA leave, denying one or more of her disability-related reasonable accommodation

requests, discriminatorily criticizing her and/or holding her to higher standards than employees

who did not request/utilize FMLA leave, and/or terminating Ms. Robare’s employment.

       219.    Mr. Wilson was an employer under the FMLA because he was the owner of the

Company, had the power to hire and/or fire Ms. Robare, supervised and controlled Ms. Robare’s

conditions of employment, including her work schedule, played a role in determining Ms.

Robare’s rate and method of payment, and/or played a role in maintaining Ms. Robare’s

employment records.

       220.    Defendants’ actions were willful and undertaken in bad faith.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 33 of 41




          221.   As a direct and proximate result of the Defendants’ violation of the FMLA, Ms.

Robare has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, other monetary harms, loss of earning capacity, pain and suffering,

loss of enjoyment of life, and emotional damages.

          222.   Ms. Robare seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, compensatory damages (including, but not limited to, future pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other nonpecuniary losses), injury to reputation, diminished earning capacity, liquidated (i.e.

double) damages, interest, attorneys’ fees, and costs.

                                           COUNT VIII

    (Retaliation in Violation of Plaintiff’s Rights Under the Families First Coronavirus
                                        Response Act)

                                   Ms. Robare v. All Defendants

          223.   Ms. Robare incorporates all paragraphs above and below as if set forth fully

herein.

          224.   The Company is an employer with less than 499 employees and is thus subject to

the Families First Coronavirus Response Act (the “FFCRA”).

          225.   Mr. Wilson was an employer under the FFCRA because he had the power to hire

and/or fire Ms. Robare, supervised and controlled Ms. Robare’s conditions of employment

including her work schedule, played a role in determining Ms. Robare’s rate and method of

payment, and/or played a role in maintaining Ms. Robare’s employment records. Further, Mr.

Wilson was at all times acting in agency and representative capacity with the Company.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 34 of 41




       226.    Ms. Robare was eligible for sick leave and paid self-quarantine leave under the

FFCRA.

       227.    Ms. Robare requested leave because she was experiencing COVID-19 symptoms

and/or the subsequent symptoms (the cardiac condition) that were related to, caused by, and/or

exacerbated by Ms. Robare’s COVID-19 symptoms, and was advised by her health care provider

to self-quarantine, in keeping with relevant Government-issued quarantine guidelines, related to

COVID-19 symptoms she was experiencing.

       228.    The Defendants, including by and through their agents, retaliated and/or

discriminated against Ms. Robare for requesting FFCRA leave by subjecting Ms. Robare to

adverse actions including, but not limited to, subjecting Ms. Robare to a harassing and hostile

work environment, denying one or more of her disability-related reasonable accommodation

requests, discriminatorily criticizing her and/or holding her to higher standards than employees

who did not request/utilize FFCRA leave, and/or the ultimate termination of Ms. Robare’s

employment.

       229.    The Defendants’ actions were willful and in bad faith.

       230.    As a direct and proximate result of the Defendants’ violation of the FFCRA, Ms.

Robare has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, loss of earning capacity, pain and suffering, loss of enjoyment of life,

and emotional damages.

       231.    Ms. Robare seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, compensatory damages (including, but not limited to, future pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and
       Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 35 of 41




other nonpecuniary losses), injury to reputation, diminished earning capacity, liquidated (i.e.

double) damages, interest, attorney’s fees, and costs.

                                            COUNT IX

 (Retaliation in Violation of the New York State Human Rights Law, Executive Article 15,
                                        Section 296)

                                   Ms. Robare v. all Defendants

          232.   Ms. Robare incorporates all paragraphs above and below as if set forth fully

herein.

          233.   Ms. Robare engaged in protected activity under the NYSHRL, including, but not

limited to, (i) opposing, voicing protected concerns, and/or engaging in other protected activity

related to the harassing and discriminatory actions taken by the Defendants due to Ms. Robare’s

gender/sex and age; and/or (ii) requesting and utilizing reasonable accommodations for

disabilities which were intended to allow Ms. Robare to perform the essential functions of her

job.

          234.   Ms. Robare further engaged in protected activity under the NYSHRL, including,

but not limited to, by voicing protected concerns regarding the sexual harassment, otherwise

harassing, and discriminatory actions improperly undertaken by the Company, and by Company

employees and agents, including Mr. Wilson and Mr. Laduke, based on Ms. Robare’s sex, age,

disabilities, and/or regarding the creation of a hostile work environment through illegal

harassment, sexual harassment, and discrimination.

          235.   The Company retaliated against Ms. Robare for engaging in protected activity,

including, but not limited to, by subjecting her to a hostile and harassing workplace,

discriminatorily criticizing her and/or holding her to higher standards than her male, non-

disabled, and/or younger coworkers, denying one or more of her disability-related reasonable
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 36 of 41




accommodation requests, refusing to provide Ms. Robare with an adequate investigation into her

protected concerns, and the termination of Ms. Robare’s employment.

       236.    Mr. Wilson was involved in the decision to undertake adverse action(s) against

Ms. Robare, including the decision to terminate Ms. Robare.

       237.    Mr. Wilson discharged, expelled, barred, and/or discriminated against Ms. Robare

in her compensation, conditions, and/or privileges of employment based on rights afforded to

Ms. Robare under the NYCHRL.

       238.    Mr. Wilson aided, abetted, incited, coerced, and/or compelled the Company’s

retaliatory conduct, including, but not limited to, by providing or attempting to provide

assistance to individuals participating in conduct forbidden under the NYCHRL.

       239.    The Defendants have engaged in retaliatory conduct with willful or wanton

negligence, or recklessness, or a conscious disregard of the rights of others or conduct so

reckless as to amount to such regard.

       240.    As a direct and proximate result of the Company’s violations of the NYSHRL, the

Plaintiff has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, reduced earning capacity, other monetary harms, pain and suffering,

loss of enjoyment of life, and emotional damages.

       241.    Ms. Robare seeks all damages to which she is entitled, including, but not limited

to lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, emotional distress damages, other compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life, and other nonpecuniary losses), punitive damages, injury to reputation,

diminished earning capacity, interest, attorney’s fees, and costs.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 37 of 41




                                             COUNT X

(Retaliation in Violation of the Americans with Disabilities Act, 42 U.S.C. §§12101, et seq.)

                                   Ms. Robare v. The Company

          242.   Ms. Robare incorporates all paragraphs above and below as if set forth fully

herein.

          243.   Ms. Robare engaged in protected activity under the ADA, including, but not

limited to: (i) requesting and utilizing reasonable accommodations for disabilities which were

intended to allow Ms. Robare to perform the essential functions of her job; and/or (ii) engaging

in other protected activity related to the failure of the Company to provide disability-related

reasonable accommodations and/or the failure of the Company to engage in an interactive

dialogue related to Ms. Robare’s disabilities and requested accommodations.

          244.   The disability-related accommodation requests which the Company retaliated

against Ms. Robare for requesting included, but were not limited to, disability related leave for

medical appointments, treatment, and recovery time, as well as protected measures to maximize

her safety in light of the COVID-19 pandemic.

          245.   The Company unlawfully coerced, intimidated, threatened, and/or interfered with

Ms. Robare’s exercising of, or enjoyment of, one or more rights granted by the ADA.

          246.   More specifically, the Company subjected Ms. Robare to adverse actions in

retaliation because she engaged in protected activity, including but not limited to, subjecting Ms.

Robare to a harassing and otherwise hostile work environment, discriminatorily criticizing her

and/or holding her to higher standards than her non-disabled coworkers, denying one or more of

her disability-related reasonable accommodation requests, and/or terminating Ms. Robare’s

employment.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 38 of 41




          247.   The Company acted with malice and/or with reckless indifference to the federally

protected rights of Ms. Robare.

          248.   As a direct and proximate result of the Company’s violation of the ADA, Ms.

Robare has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, loss of earning capacity, pain and suffering, loss of enjoyment of life,

and emotional damages.

          249.   Ms. Robare seeks all damages to which she is entitled, including, but not limited

to lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, compensatory damages (including, but not limited to, future pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other nonpecuniary losses), injury to reputation, diminished earning capacity, punitive damages,

interest, attorneys’ fees, and costs.

                                            COUNT XI

                 (Retaliation in Violation of Title VII, 42 U.S.C. §§ 2000e, et seq.)

                                    Ms. Robare v. the Company

          250.   Ms. Robare incorporates all paragraphs above and below as if set forth fully

herein.

          251.   Ms. Robare engaged in protected activity under Title VII, including, opposing,

voicing protected concerns, and/or engaging in other protected activity related to concerns

regarding the sexually harassing and discriminatory actions of Company employees, and/or by

voicing protected concerns regarding the Company’s failure to investigate, and/or failure to take

measures to appropriately address, and/or inappropriate response related to Ms. Robare’s

expression of concerns regarding the sexually harassing behavior of its employees.
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 39 of 41




       252.    Ms. Robare further engaged in protected activity under Title VII, including, but

not limited to, opposing, voicing protected concerns, and/or engaging in other protected activity

related to concerns regarding discrimination based on Ms. Robare’s sex.

       253.    The Company retaliated against Ms. Robare for engaging in protected activity,

including, but not limited to, the aforementioned protected activity, by subjecting Ms. Robare to

adverse actions including, but not limited to, a hostile, harassing, and sexually harassing

workplace, discriminatorily criticizing her and/or holding her to higher standards than male

coworkers, refusing to provide Ms. Robare with an adequate investigation into her protected

concerns, denying one or more of her disability-related reasonable accommodation requests,

and/or the termination of Ms. Robare’s employment.

       254.    The Company unlawfully coerced, intimidated, threatened, and/or interfered with

Ms. Robare’s exercising of, or enjoyment of, one or more rights granted by Title VII.

       255.    The Company acted with malice and/or with reckless indifference to the federally

protected rights of Ms. Robare.

       256.    As a direct and proximate result of the Company’s violations of Title VII, Ms.

Robare has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, loss of earning capacity, other monetary harms, pain and suffering,

loss of enjoyment of life, and emotional damages.

       257.    Ms. Robare seeks all damages to which she is entitled, including, but not limited

to lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, diminished earning capacity, compensatory damages (including, but not

limited to, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,
      Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 40 of 41




loss of enjoyment of life, and other nonpecuniary losses), punitive damages, interest, attorney’s

fees, and costs.



       WHEREFORE, the Plaintiff, Rebecca Robare, respectfully requests that this honorable

       court:

                A. Schedule this matter for trial by jury;

                B. Find the Defendants liable on all counts;

                C. Award the Plaintiff her lost compensation and benefits (including, but not

                   limited to, back pay and front pay),

                D. Award the Plaintiff other monetary damages, including damages for her

                   diminished earning capacity and injury to reputation;

                E. Award the Plaintiff emotional distress damages;

                F. Award the Plaintiff compensatory damages (including, but not limited to,

                   future pecuniary losses, emotional pain, suffering, inconvenience, mental

                   anguish, loss of enjoyment of life, and other nonpecuniary losses);

                G. Award the Plaintiff liquidated damages;

                H. Award the Plaintiff punitive damages;

                I. Award the Plaintiff her reasonable attorneys’ fees;

                J. Award the Plaintiff interest and costs;

                K. Award the Plaintiff all other damages to which she is entitled; and

                L. Grant such further relief as is just and equitable.
     Case 8:21-cv-00536-FJS-CFH Document 1 Filed 05/07/21 Page 41 of 41




                                        Respectfully Submitted,

                                        REBECCA ROBARE

                                        By her attorneys,

                                        THE LAW OFFICES OF WYATT &
                                        ASSOCIATES P.L.L.C

Date: May 7, 2021            By:        /s/Timothy Brock
                                        Timothy Brock
                                        tbrock@wyattlegalservices.com
                                        NY State Bar: 5614151
                                        NDNY Bar: 700697

                                        Benjamin J. Wyatt
                                        BWyatt@Wyattlegalservices.com
                                        NY State Bar: 5604590
                                        NDNY Bar: 700752


                                        MAILING ADDRESS:
                                        The Law Offices of Wyatt & Associates,
                                        P.L.L.C.
                                        63 Emerald Street PMB 603
                                        Keene NH 03431

                                        Main Office Address:
                                        The Law Offices of Wyatt & Associates,
                                        P.L.L.C.
                                        17 Elm Street, Suite C211
                                        Keene, NH 03431
                                        Telephone: (603) 357-1111
                                        Facsimile: (603) 685-2868

                                        New York Office:
                                        418 Broadway, 2nd Floor
                                        Albany, NY 12207
                                        Telephone: (603) 357-1111
                                        Facsimile: (603) 685-2868
